                             Case 4:21-cv-04359-YGR Document 9 Filed 08/17/21 Page 1 of 2



                      1   MATTHEW J. ADLER (SBN 273147)
                          matthew.adler@faegredrinker.com
                      2   FAEGRE DRINKER BIDDLE & REATH LLP
                          Four Embarcadero Center, 27th Floor
                      3   San Francisco, California 94111
                          Telephone: +1 415 591 7500
                      4   Facsimile:    +1 415 591 7510

                      5   JASON GOULD*
                          jason.gould@faegredrinker.com
                      6   KRISTEN REILLY*
                          kristen.reilly@faegredrinker.com
                      7   FAEGRE DRINKER BIDDLE & REATH LLP
                          1500 K Street, NW, Suite 1100
                      8   Washington, District of Columbia 20005
                          Telephone: +1 202 842 8800
                      9   Facsimile:     +1 202 842 8465

                     10   Attorneys for Defendant
                          GLOBAL ATLANTIC FINANCIAL COMPANY
                     11   * admission pro hac vice to be sought
                     12
                                                         UNITED STATES DISTRICT COURT
                     13
                                                    NORTHERN DISTRICT OF CALIFORNIA
                     14

                     15
                          SIDNEY NAIMAN, individually and on behalf      Case No. 3:21-cv-04359-SK
                     16   of all others similarly situated,
                                                                         NOTICE OF SETTLEMENT
                     17                     Plaintiff,
                                                                         Complaint Filed: June 8, 2021
                     18          v.

                     19   GLOBAL ATLANTIC FINANCIAL
                          COMPANY, and DOES 1 through 10,
                     20   inclusive, and each of them,

                     21                     Defendants.

                     22

                     23

                     24

                     25

                     26

                     27

                     28
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW
   SAN FRANCISCO          NOTICE OF SETTLEMENT                                             CASE NO. 3:21-CV-04359-SK
                              Case 4:21-cv-04359-YGR Document 9 Filed 08/17/21 Page 2 of 2



                      1            TO THE COURT:

                      2            PLEASE TAKE NOTICE that the parties have reached a settlement in principle, subject

                      3   to execution of a written settlement agreement.

                      4   Dated: August 17, 2021                            FAEGRE DRINKER BIDDLE & REATH LLP
                      5

                      6                                                     By: /s/ Matthew J. Adler
                                                                                Jason Gould*
                      7                                                         Kristen Reilly*
                                                                                Matthew J. Adler
                      8
                                                                            Attorneys for Defendant
                      9                                                     GLOBAL ATLANTIC FINANCIAL
                                                                            COMPANY
                     10                                                     * admission pro hac vice to be sought

                     11   US.134267224.01


                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW        NOTICE OF SETTLEMENT                              -2-                    CASE NO. 3:21-CV-04359-SK
    SAN FRANCISCO
